It appears from the undisputed evidence in the case that there is no question of priority right here involved; that the rights of the defendant are long prior to those of the plaintiff; that ever since about 1869 the Ryans and their predecessors have diverted all of the waters of Star Canyon creek and applied them to a beneficial use in the cultivation and irrigation of a portion of their lands. The defendant should therefore have been decreed the right to use all of the waters of Star Canyon creek, and she should not have been limited as she was by the decision of the trial court and by the findings and decree. There is no evidence to dispute the testimony of the Ryans or Organs as to the necessity of all of the flow of Star Canyon creek to irrigate their lands. The water law of 1913, which fixes three acre feet as the maximum allowance for future appropriations is not applicable to vested water rights acquired prior to that time. Moreover, it should not be held as a basis or a guide to the court in determining the amount of water necessary for the irrigation of the lands. We know of no tests, and no reports of the State Engineer, or of any experts in Nevada, which declare or find that three acre feet of water per acre, direct application, is adequate under all circumstances and to all kinds and character of land. The contrary is true. This court can take judicial notice that in almost every irrigated area in Nevada where there has been a decree of a court granted, much more than three acre feet has been allowed. The trial court's allowance of one-half of an acre foot per acre for loss in transportation is also contrary to all of the evidence in the cause, which is that *Page 332 
loss in transit varies from 31.2 per cent to 39.1 per cent.
We urge that the trial court erred in finding that the plaintiff had a valid water right or appropriation to any of the waters of Star Canyon creek for the following reasons:
(a) That the application of plaintiff was for waste and drain waters only.
(b) That under said application and permit the only waters which plaintiff ever used were drain waters caught where they ran off of the Ryan lands after the use of them by the Ryans for the irrigation of said lands.
(c) That no diversion was ever made by the plaintiff of any of the waters of Star Canyon creek from said stream or the channel or bed thereof.
We submit that we are not bound by either the application of Gallio or by any order of the State Engineer unless it appears that a valid appropriation or order was made. Applications for permit, proofs of application of water to beneficial use, and the granting of permits by the State Engineer are at the most prima-facie evidence of the declarations or facts required by the statute to be incorporated therein. Moreover, Gallio's application and his use was only of waste and drain waters after they had been used for irrigation on the Ryan ranches. He made no attempt to divert any water from the bed of the stream. We submit this does not constitute an appropriation of waters under the laws of Nevada. It constitutes at the most a mere recapture of drain and waste waters which are not subject to appropriation. Kinney on Irrigation and Water Rights (2d ed.), sec. 661; 1 Wiel (3d ed.), p. 56; Burkhart v. Meiberg, 37 Colo. 187, 86 P. 98; Cardelli v. Comstock Tunnel Co., 26 Nev. 284.
The so-called waste water which plaintiff filed upon is the water diverted by defendant and her predecessors in interest in excess of the quantity needed by them. By the application and use of this surplus *Page 333 
through the Ryan ditches, through which at all normal times has been diverted the entire flow of Star Canyon creek, plaintiff has, without objection until the last two or three years, secured a vested right, subject to the prior right of the defendant, to the amount of his permit, and such a right which he is entitled to have quieted and protected by a decree of the court. A person cannot divert the entire flow of a natural stream through his artificial ditches, provided the flow is in excess of the amount to which he is entitled, and continue such diversion for forty years or more and thus prevent a person from appropriating such surplus by tying onto the ends of his ditches or even diverting such surplus from the ditches; such flow being the natural flow of the stream and the artificial channels become the natural channel of the stream after the lapse of such time as we have in this case. Wiel on Water Rights (3d ed.), vol. 1, sec. 60, and cases cited in notes 19 to 21; Hollett v. Davis, 54 Wn., 326,103 P. 423; Gould on Waters (3d ed.), sec. 225.
We are confident that a casual reading of plaintiff's application will convince this court, as it did the trial court, that such application was for the surplus or overflow waters of the creek which were then unappropriated. It is true that the respondent never made a diversion of water from the old original channel of Star Canyon creek, for the very cogent reason that no water had flowed in such old original channel for a period of forty years, and that the natural channel of Star Canyon creek at that time was the Ryan ditch, into which all of such waters had been diverted for that long period of time. Nowhere in all his testimony does Mr. Gallio make any reference or any complaint in regard to the drainage waters from the Ryan fields. His complaints were wholly directed to the waters which were permitted to break out of the ditches leading to the Ryan fields, and the waters which were being diverted by the Ryans from their fields onto the desert lands outside of their ranches; *Page 334 
and that is the surplus or overflow water which Mr. Gallio claimed was being wasted, which he was endeavoring to appropriate, which the State Engineer had given him a permit to appropriate, and which he had been appropriating to a beneficial use until the Ryans succeeded to the ownership of the Organ interests.
Since the Ryan ditch has become the natural channel, the Ryans' points of diversion are either at the land itself, in which case there would be no loss in transportation, or, at most, only a quarter of a mile away from the lands to be irrigated, we think it must be conceded that the trial court has allowed an ample amount of loss in transportation in any case, if appellant's ditches are properly constructed and reasonably maintained.
Our water laws apply to water rights acquired prior to the enactment thereof as fully as to those initiated thereafter, and limit every user of water to such an amount as "may be necessary, when reasonably and economically used for irrigation and other beneficial purposes," and declare it to be the law of this State that when the necessity ceases, or does not exist, the right to divert ceases. The fact, if it was a fact, that prior to the 1913 law defendant's predecessors in interest were diverting more water than was necessary, when reasonably and economically used, and the fact, if such was a fact, that their ditch could carry such excess amount, gave them no right to continue so to do after the law was enacted.
The legislature has determined, after exhaustive tests and investigations, that 3.57 acre feet is the maximum amount which can be beneficially used upon lands of any kind or character whatsoever during the maximum length of irrigation season; that if more than that is used, it is not beneficial use, and is, therefore, unlawful; and that the maximum should be allowed only under exceptional conditions and for the maximum length of irrigation season; that, of course, under ordinary conditions less than the maximum should be allowed. *Page 335 
 OPINION
In April, 1924, the plaintiff and respondent, G. Gallio, filed a complaint in the court below against the defendant and appellant, Margaret Ryan. The complaint alleges in substance that plaintiff is the owner, and in the years 1922 and 1923 was the owner and in possession of the following described agricultural land situate in Pershing County, Nevada:
The north one-half of section 10, in township 30 north, range 35 east; that said lands, without irrigation, will not produce crops of any value; that under date of February 8, 1922, plaintiff received from the state engineer of Nevada a permit based upon his legal application to appropriate waters of Star Canyon creek to be used in irrigating crops upon the premises described; that by said permit plaintiff was granted the right to appropriate and use from the waters of Star Canyon creek, a natural spring and stream in said Pershing County, Nevada, 0.4905 cubic feet of water per second; that plaintiff has in all things complied with the provisions of said permit and has used all waters obtained by him for beneficial purposes and for stock watering and domestic purposes, and that there is no water for irrigation of plaintiff's lands available from sources other than said Star Canyon creek. The complaint alleged that there has never been any adjudication of the rights of plaintiff and the other appropriators of Star Canyon creek, and that the only other appropriator is the defendant; that the defendant is the owner of real estate situate in sections 16 and 28 in township 31 north, range 35 east, and is also an appropriator of the water of Star Canyon creek; that in normal years there is sufficient water in said creek to irrigate all of the cultivated lands of both plaintiff and defendant. The complaint alleged that, in the years of 1922 and 1923, there was available from the flow of said Star Canyon creek sufficient water to irrigate all cultivated lands of plaintiff and defendant, and *Page 336 
sufficient water to supply the amounts designated in the plaintiff's certificate of appropriation and the appropriation of the defendant, but that during said years, in the irrigating seasons thereof, the defendant and her agents and servants, willfully and with intent to deprive plaintiff of water with which to irrigate the portions of his lands which he had planted to valuable crops at great expense, did divert the waters of Star Canyon creek, which belonged to plaintiff and to the use of which plaintiff was entitled, from the plaintiff and from the plaintiff's lands by causing the same to escape from the ditches and flow upon uncultivated sagebrush lands in enormous quantities, thereby preventing plaintiff from receiving his legal share of the water of said stream, and thereby preventing plaintiff from irrigating his lands and crops; that, by reason of the wrongful acts of the defendant, plaintiff was not only damaged by the loss of the seed he had sown and the labor of planting said lands but by loss of the valuable crops which would have otherwise accrued to him, the value of which cannot be computed and that the injury inflicted thereby was and is irreparable; that the defendant threatens to continue so to divert from the plaintiff the waters of Star Canyon creek, to which he is entitled, and to deprive plaintiff of water to irrigate his lands, and that, unless restrained by an order of court, the defendant will continue to deprive plaintiff of his share of the waters of said creek and will continue to use and waste the waters to which plaintiff is entitled and that plaintiff will lose his valuable crops and that the crops growing thereon will perish and die, thereby causing plaintiff further irreparable injury; that the lands of the defendant are so situated that it is possible for the defendant to divert the water from plaintiff and to prevent the same from reaching plaintiff's lands; that plaintiff has no plain, speedy or adequate remedy in the ordinary course of law. Wherefore, plaintiff prayed judgment for the sum of $2,000 as damages, and that the defendant and her agents and servants be, during *Page 337 
the pendency of this action, enjoined from taking the waters of Star Canyon creek to which plaintiff is entitled, or from causing or permitting the same or any part thereof to flow upon uncultivated or sagebrush lands, and to require the defendant to cease wasting waters of said creek and to keep her ditches in a good state of repair so that the waters of said creek will not be wasted and allowed to flow upon waste lands during the irrigation season, to the damage of the plaintiff; that upon final hearing, said injunction be made perpetual and that upon the trial the court determine the rights and relative rights of the plaintiff and defendant to the use of the waters of said creek, fixing and establishing by decree the date of priority, quantity, duty, name, and place of use, and such other matters as may be material for a complete determination of the relative rights of the parties to the use of the waters of said creek, and that the defendant be restrained from in anywise interfering with the plaintiff's enjoyment and use of his rights as determined by such adjudication and decree.
The defendant interposed a demurrer to the complaint which was overruled. Thereafter, the defendant filed her answer in which she denied, upon information and belief, the allegations of the complaint with respect to the plaintiff's appropriative right to the use of 0.4905 cubic feet per second of the water of Star Canyon creek, and specifically denied that the plaintiff was legally entitled to the use of any of the waters of said creek. She denied that the only other appropriators of the waters of said creek were the plaintiff and the defendant, and in this connection alleged that the Nevada Sheba Silver Mining Company, a corporation, is an appropriator of waters of said creek, the exact nature and extent of which was unknown. She admitted her ownership of the lands described in the complaint and her appropriation of the waters thereof, and denied that in the years 1922 and 1923 there was available from the flow of said creek sufficient waters to irrigate all the cultivated lands of the parties, and denied that in said years the *Page 338 
defendant, willfully, and with intent to deprive plaintiff of the waters of said creek with which to irrigate his crops, diverted and wasted the waters thereof which belonged to the plaintiff. She admitted that she did divert the waters of said creek, under and by virtue of her prior appropriation and claim to all the waters of said creek, through her ditches to, in, and upon her lands for the irrigation thereof. For further answer and by way of cross-complaint the defendant alleged in substance that she and her predecessors in interest, since the year 1862, have been, and that the defendant now is, the owner and in possession and entitled to the possession of about 720 acres, more or less, situate, lying and being in sections 10, 16, and 28, in township 31 north, range 35 east, in the county of Pershing, State of Nevada, and that for many years last past and long prior to any right or claim of the plaintiff, the defendant, by and through her predecessors in interest, was, and is now, in possession and entitled to the possession of certain portions of section 15, township 31 north, range 35 east, as the lessee thereof. She alleged that these lands are arid in character and can be made productive only by means of irrigation, and that ever since on or about the year 1862, the defendant and her predecessors in interest have, during the irrigating season of each year, diverted from said Star Canyon creek all of the waters flowing therein, and have conducted the same by means of ditches and canals to, in, and upon parts and portions of her lands described, and that she used the same for the irrigation of about 300 acres thereof. She alleged that said lands had been cultivated by the application of said waters thereon and that there has been grown thereon during said times valuable crops of hay, grain, and other produce; that the defendant is the owner and in possession and entitled to the possession, as an appropriator thereof, of all the waters flowing or to flow in said Star Canyon creek. She alleged that plaintiff claims some right, title, claim, or interest of, in, and to the waters of said Star Canyon creek adverse to the defendant and cross-complainant; that *Page 339 
each and every right, claim, and demand of said plaintiff of, in, and to the waters of said Star Canyon creek was and is pretended and fictitious and subordinate to the rights and claims of the defendant and cross-complainant, and that the same constitutes a cloud upon the title of the defendant, of, in, and to the waters of said Star Canyon creek and the right of the defendant to use the same. Wherefore, defendant demanded judgment and decree that plaintiff take nothing by his complaint and that the same be dismissed; that the title of the defendant in and to the waters of said Star Canyon creek be quieted and be confirmed in the defendant, and that plaintiff be adjudged and decreed to have no right, title, claim, interest, or demand therein or thereto.
The plaintiff made reply to the answer and cross-complaint of the defendant and prayed that judgment be entered as prayed in his original complaint.
Upon the issues made, the plaintiff's application or motion for an injunction pendente lite came on for hearing before the late Judge J.A. Callahan. After a full hearing, the motion was denied.
Upon the hearing it was ordered that the Nevada Sheba Silver Mining Company, a corporation, be made a party to the action. Thereafter, process was duly issued and served upon said corporation, and, it having failed to appear and answer the summons within the time prescribed by law, its default was entered. Judgment upon said order of default was incorporated in the final judgment or decree.
The case came on for trial upon its merits before Judge L.O. Hawkins without a jury. Upon the submission of the case for decision, Judge Hawkins considered that in the then condition of the record that no final decree could be entered with respect to the amount of water reasonably and economically used for the irrigation of the defendant's lands, and reopened the case for further evidence upon that question. Thereafter, the testimony of witnesses, both expert and lay, was taken upon the question as to the amount of water *Page 340 
necessary for the irrigation of the defendant's lands from her ditches.
The defendant, being dissatisfied with the court's decision, filed a motion for new trial. The case is now before us upon the defendant's appeal from the order denying her motion for new trial.
When not mentioned by name the parties will be designated here as plaintiff and defendant.
The appeal from the order denying defendant's motion for new trial divides itself into two parts. The first part concerns the legal sufficiency of the evidence to establish plaintiff's statutory appropriation of not to exceed 0.4905 of a cubic foot of water per second flowing in Star Canyon creek, a natural water course on the public domain, within a period of use for irrigation and domestic purposes from April 1 to August 1 of each year, with a priority of appropriation as of March 25, 1914.
Part two concerns the sufficiency of the evidence to support the findings of fact and conclusions of law adduced therefrom adjudging to the defendant and cross-complainant, Margaret Ryan, vested rights with priorities as of the year 1862 to the use of 358.75 acre feet and 232.3 acre feet at the fixed points of diversion for the irrigation of the defendant's Santa Clara ranch situate in sections 16 and 15, and 3 1/2 feet per acre for the irrigation of 158.6 acres of land situate within section 28 and designated defendant's Star Creek ranch or Home ranch.
The issue made by the complaint and answer as to whether the defendant in the years 1922 and 1923, willfully, and with intent to deprive plaintiff of the water to which he was legally entitled, diverted enormous quantities thereof from her ditches to his injury and damage in the sum of $2,000 is eliminated in the case by the court's decision, in which it was held that the plaintiff utterly failed to establish these allegations of his complaint.
Counsel for Margaret Ryan challenge the legality and *Page 341 
validity of the plaintiff's adjudicated statutory appropriation of 0.4905 cubic feet per second of water flowing in Star Canyon creek, or to any of the waters thereof, under and by virtue of his certificate of appropriation. It is insisted in argument in the first place that the water appropriated was waste water and therefore not subject to appropriation under our so-called water code. On the other hand, the learned trial court decided that the water appropriated by the plaintiff was surplus water flowing in defendant's ditches, which, by lapse of time, had come to be regarded as equivalent to a natural water course and the plaintiff, having constructed his ditches so as to intercept the artificial channel, or the natural depressions through which the water escaped therefrom, had brought himself within an exception of the court's own creation to our statutory law of appropriation and that plaintiff was entitled to have such rights, as he acquired by the construction of his ditches, quieted and protected by law.
These respective contentions necessitate a review of the evidence, a summary of which stated in narrative form must suffice. Star Canyon creek, as its name implies, has its source in Star Canyon in the Humboldt range of mountains. It is a small stream, variable in its flow depending primarily upon the melting of snow and the fall of rain in our mountains and foothills. If left unobstructed, it would flow easterly from its source for a distance of a few miles and then spread and disappear upon the public domain in the valley below, called Buena Vista. The only persons who claim the right to the use of the waters of said creek are the plaintiff and defendant, who claim no riparian rights, and who base their claim to the use of the waters of said creek solely upon the doctrine of appropriation which prevails in this state, both by statute and court decision.
A map of a hydrographic survey made by court order of the lands irrigated from Star Canyon creek shows that the defendant's lands are irrigated from waters flowing in several ditches constructed by the defendant *Page 342 
and her predecessors in interest to divert the waters of said creek to, in, and upon her two ranches. The original ditch was constructed by the defendant's earliest predecessors in interest, W.C. Gregg and Joseph Organ, in 1862 and 1889. The original ditch runs in a southeasterly direction from its original intake at a point in Star Canyon for a distance of about four miles and is used to irrigate defendant's Star Creek ranch. One other ditch, constructed by defendant in 1918, with an intake a short distance above the intake of the original, runs in a southeasterly direction for a distance of about three and one-half miles, which serves to irrigate the lands embraced within defendant's Santa Clara ranch. The defendant acquired lands through mesne conveyances between 1862 and 1918, her immediate predecessor being Peter Organ, a son of Joseph Organ.
In 1910, G. Gallio, the plaintiff, made a homestead entry upon the north 1/2 of section 10 in township 30 north, range 35 east, in Pershing County. According to the cultural maps in evidence he had, at the time of the commencement of this suit, under cultivation about 35 acres, and Margaret Ryan had under cultivation about 269 acres. In 1913, Gallio, in order to obtain water for the irrigation of his land being brought under cultivation, ran two ditches along the easterly and southerly boundary of the defendant's Santa Clara ranch and another ditch along the easterly boundary of the defendant's Star Creek ranch. According to his own testimony and his avowed declarations made in his application for a permit to use the waters of Star Canyon creek, he constructed said ditches to collect the drain or waste waters from the defendant's lands irrigated by laterals from her main ditches to, in, and upon the cultivated areas thereof. The waters collected by the several ditches ran into a ditch constructed by the plaintiff at a point a short distance below the defendant's ranches, continuing on down through the valley for a distance of about four miles to the plaintiff's ranch. *Page 343 
In March, 1914, the plaintiff made application to the state engineer for permit to appropriate 3.2 of the overflow water not used of Star Canyon creek, with a point of diversion from its source at the SW 1/4 of NE 1/4 of SE 1/4 of section 3, township 30 north, range 35 east. The land to be irrigated being the north 1/2 of section 10, township 30 north, range 35 east. The point of diversion was at the point of intersection of sections 3 and 10.
Upon his proof of application, dated September 28, 1921, for permit, the point of diversion was changed to the SE 1/4, SW 1/4, section 27, township 31 north, range 35 east. The reason assigned by the plaintiff for the change was that the waters of Star Canyon creek were flowing any and every place over the valley on account of the flat condition of the land. The plaintiff stated in his proof that there was not any regularly defined channel so a ditch had to be dug for many miles, which was done to confine the waters of the creek to one regular line to save any waste.
During the irrigating season of the years 1920 and 1921, the plaintiff complained to the defendant and to her agents that the water flowing in her ditches was being wasted and diverted in enormous quantities upon uncultivated sagebrush land and from plaintiff and his land, thereby depriving plaintiff of water to which he was legally entitled. As a result of this controversy it seems that this action was instituted.
The fact that the plaintiff ran the ditches as he did along the easterly and southerly sides of the irrigated area of defendant's lands is of itself sufficient evidence to show that the ditches were constructed for the purpose of collecting drain or waste waters caused by the defendant's irrigation system.
"Waste water," says Mr. Kinney, "may be defined to be such water as escapes from the works or appliances of appropriators without being used; or, such water as escapes from an appropriator's lands after he has made all the beneficial use thereof that is possible and which cannot be returned into the natural stream from which *Page 344 
it was originally taken." Kinney on Irrigation (2d ed.), sec. 661.
1, 2. Where "surplus water" is made up from water running off from ground which has been irrigated; water not consumed by the process of irrigation; water which the land irrigated will not take up; is waste water. It is subject to capture and use, but that is the limit and extent of the right. The user cannot impose upon the owner permitting the waste or escape of the water to cause it to be wasted or to require the continuance of its flow. Wedgeworth v. Wedgeworth, 20 Ariz. 518, 181 P. 952.
3, 4. The plaintiff, by his cause of action, sought to prevent, by an injunction, the defendant from diverting the water from her ditches to, in, and upon uncultivated sagebrush land, to which plaintiff alleged he was legally entitled under and by virtue of his certificate of appropriation. Where one has acquired the right to waste water from the ditches or laterals of another, he does not thereby become vested with any control of any such ditches or laterals, or the water flowing therein, nor is the owner of such ditches required to continue or maintain conditions so as to supply the appropriation of waste water at any time or in any quantity, when acting in good faith. Wedgworth v. Wedgworth, supra; Stepp v. Williams, 52 Cal.App. 237,198 P. 661; Green Valley Ditch Co. v. Schneider, 50 Colo. 606,115 P. 705; Mabee v. Platte Land Co., 17 Colo. App. 476, 68 P. 1058; Popham v. Holloron (Mont.), 275 P. 1099; Brosnan v. Boggs,101 Or. 477, 198 P. 890; Garns v. Rollins, 41 Utah, 260, 125 P. 867, Ann. Cas. 1915C, 1159.
5, 6. These authorities are all to the effect that a claimant to waste water acquires a temporary right only to whatever water escapes from the works or lands of others, and which cannot find its way back to its source of supply; that such a use of the water does not carry with it the right to any specific quantity of water; nor the right to interfere with the water flowing in the ditches or works of others lawfully appropriating it. Kinney on Water Rights (2d ed.), sec. 661. *Page 345 
The author states that the authorities hold that while the water so denominated as waste water may be used after it escapes, no permanent right can be acquired to have the discharge kept up, either by appropriation or a right by prescription, estoppel, or acquiescence in its use while it is escaping, and that, too, even though expensive ditches or works were constructed for the purpose of utilizing such waste water, unless some other element enters into the condition of affairs, other than the mere use of the water.
The only element that enters into the situation, as disclosed by this record other than the mere use of the water in controversy, is plaintiff's certificate of appropriation. The documentary proof of his appropriation in evidence shows that the water applied for was surplus or overflow water from Star Canyon creek not used on the Peter Organ ranch; water going to waste; water that had been partially used.
7. Counsel for plaintiff insist in argument that the plaintiff was not concerned about the drainage of water from the Ryan fields; that all his complaint was directed to the loss or wastage of water from defendant's Santa Clara ditch and its diversion from her Santa Clara field to and upon sagebrush land outside of the boundary of her ranch. This is the substance of his cause of action. Since the plaintiff, Gallio, was not vested with any control of the defendant's ditches or laterals, or the water flowing therein, plaintiff was in no position to complain that the defendant did not continue or maintain the flow of water so as to supply his appropriation of water permitted to waste or escape at any time or in any quantity from the defendant's ditch.
8. His taking and use of the water made up from the defendant's irrigation system did not constitute an appropriation as that term is used in our statutes, as he acquired no such usufruct right in the water as to entitle him to compel the continuation of the condition furnishing him with water. Popham v. Holloron, supra. His taking and use of such water did not impose upon the owner of the ditch permitting the waste or escape *Page 346 
of the water to cause it to be wasted or to require the continuance of its flow (Wedgworth v. Wedgworth, supra), or prevent the owner of the land from draining it in such manner as to cut off the flow from the plaintiff. Garns v. Rollins, supra.
The learned trial court's decision upon this phase of the case was to the effect that there was no doubt as to the law that a vested right as against the person permitting waste water to escape from his land could not be acquired by the person using the same, and if the case at bar was a case solely of that kind, plaintiff could have no relief whatever. The court, however, was of the opinion that the 3.2 second feet of water as applied for in the plaintiff's application filed with the state engineer was "surplus water" and not "waste." That it was "surplus water" is true, but being "surplus water" made up from water flowing off from the defendant's irrigated lands and water not consumed by the defendant's process of irrigation, it was waste water that did not and could not find its way back to Star Canyon creek from which it was lawfully taken by the defendant.
From the inception of the trial of the case, counsel for the defendant took the position that to make a valid appropriation of water it must be diverted from a natural water course or natural body of water, and that since plaintiff's ditch did not take out from the natural channel or bed of Star Canyon creek, he had not made a valid diversion, an essential step to be taken in the appropriation of water. The trial court was of the opinion that, like practically all principles in the law, there are exceptions to the rule that the diversion must be from a natural water course or body of water. Upon this exception the court decided, found, and adjudged as follows: "That, by reason of the fact that all the waters of Star Canyon Creek have, for more than forty years last past, been diverted by the defendant, Margaret Ryan and her predecessors in interest, at all seasons of the year, through the Organ Main Ditch, the said Organ Main Ditch has, during all of said time, been, *Page 347 
and now is, the natural stream or channel of said Star Canyon Creek for all purposes, including the place from which an appropriation can be made."
In support of this principle of law the court in its decision cited and relied upon Wiel on Water Rights (3d ed.), sec. 60, and cases cited in notes 19 to 21, and in its decision quoted extensively from several of the cases cited. Conceding for the purposes of the argument that it is an established principle that, by lapse of time, an artificial water course may come to be regarded as equivalent to a natural one, the very authority cited, Wiel on Water Rights, holds that the rule rests upon a quasi dedication of the artificial condition to the public, and the essence of it is the growth of a community dependent upon the artificial condition. Where no such community interest, says the author, has been created, and the question is solely between a single individual and the original creator of the artificial water course or condition, the rule has no application. So, in this case, where the question is one solely between the plaintiff and the defendant, the creator of the artificial condition, the rule invoked is inapplicable.
In the statutes of 1917, chapter 190, sec. 1 (amending Laws 1913, c. 140, section 8) thereof, it is provided: "Rights to the use of water shall be limited and restricted to so much thereof as may be necessary, when reasonably and economically used for irrigation and other beneficial purposes, irrespective of the carrying capacity of the ditch; and all the balance of the water not so appropriated shall be allowed to flow in the natural stream from which such ditch draws its suply of water, and shall not be considered as having been appropriated thereby. * * *"
From the evidence we are of opinion that no valid or legal appropriation was made by plaintiff of the waters of Star Canyon creek; it is therefore unnecessary for us to determine whether or not the evidence is sufficient to show that the defendant diverted, through her ditches, more water from Star Canyon creek than *Page 348 
necessary for the irrigation of her lands when reasonably and economically used, or what amount of water not so appropriated by her should be allowed to flow in the natural stream, from which her ditches drew their supply of water. The judgment and decree are set aside, and the case is remanded for a new trial.